             Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 1 of 8


                                                                                      FILED
                                                                                   U.S. DISTRICT C(!l.fil,aua
                                                                               EASTERN DISTRICT A ~
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS                            NOV 1 3 2020
                                NORTHERN DIVISION


DEVONTE DOUGHTY

VS.                               NO.

GREAT DANE TRAILERS , INC.,
previously Great Dane Sales, Inc.,
d/b/a Great Dane Trailer LLC


                                           COMPLAINT

        1.      This is an action to remedy the termination of the Plaintiff, Devonte Doughty

("Doughty"), from Defendant, Great Dane Trailer, Inc., previously Great Dane Sales, Inc., d/b/a

Great Dane Trailer LLC ("Great Dane"), at its Jonesboro, Arkansas plant, in violation of his rights

because of his race (African American), and in retaliation for a complaint he made to management.

       2.       Plaintiff is entitled to relief for racial discriminatory acts and discharge by the

Defendant herein under Title VII of the Civil Rights Act of 1964, as amended , 42 U.S.C. § 2000e

et seq. , and the Civil Rights Act of 1991 , and 42 U.S.C. § 1981. Plaintiff also states a cause of

action against the Defendant for violating the Arkansas Civil Rights Act.

       3.       Section 703 of the Civil Rights of 1964 (Title VII), 29 U.S.C. § 20003-2(a)(l),

provides that it is "an unlawful employment practice for an employer. ... to discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of employment

because of such individual's race, color, religion, sex or national origin."

       4.       42 U.S.C. § 1981 states that all persons within the jurisdiction of the United States

shall have the same right in every State and Territory to make and enforce contracts, to sue, be

parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security
             Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 2 of 8




of persons and property as is enjoyed by white citi zens, and shall be subject to like punishment,

pain s, penalties, taxes, licenses, and exactions of every kind, and to no other.

                                              Juri sd iction

        5.      The Court has jurisdiction of thi s action based upon 28 U.S.C. § 1343 (a)(3)-(4).

Jurisdiction for this action is provided by 42 U.S .C. § 2000(e)-5 , which allows for injunctive and

other remedial relief, as well as damages for di scrimination in employment. Jurisdiction for this

action is also provided by 42 U.S.C. § 1981.

                                      Supplemental Jurisdiction

        6.      "Except as provided in subsection s (b) and (c) or as expressly provided otherwise

by Federal statute, in any civil action of which the district courts have original juri sdiction, the

district courts shall have supplemental juri sdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case o r controversy

under Article III of the United States Constitution. Such supplemental jurisdiction shall include

claims that involve the joinder or intervention of additional parties." 28 U.S.C. § 1367(a). Many

of the state law claims asserted herein by Plaintiff as hereinafter set forth can be heard by this

Court as a matter of supplemental jurisdiction.

        7.      This is a legal action seeking compensatory and punitive damages as well as

equitable remedies.

        8.      Plaintiff timely filed a Charge of Discrimination on the basis ofrace and retaliation

with the Equal Employment Opportunity Commission ("EEOC") and received a Notice of Suit

Rights on or about August 17, 2020, attached hereto as "Exhibit A."




                                                    2
              Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 3 of 8




                                                 Parties

       9.        The Plaintiff is an African American citizen, residing in Jonesboro, Craighead

County, Arkansas.

        10.      Defendant Great Dane is a foreign for-profit corporation organized under the laws

of the State of Georgia, doing business in Arkansas. At all relevant times, Great Dane has been

and is now doing business in the State of Arkansas and the City of Jonesboro, and has continuously

had and does now have at least 450 employees. Great Dane is a leading manufacturer of high-

performance commercial transportation equipment, including dry and refrigerated trailers and

truck bodies, as well as steel, aluminum and combo platform trailers.

        11.      Defendant's registered agent for service is The Corporation Company, 425 W.

Capitol A venue, Suite 1700, Little Rock, AR 7220 1.

        12.      This action is properly filed within the applicable statute of limitations; a copy of

Plaintiffs Notice of Suit Rights is attached as Exhibit "A".

        13.      Defend ant at all relevant times met all statutory requirements under 42 U.S.C . §

2000e et seq.

                                               COUNT!
                                                (Race)

        14.      Plaintiff Doughty is an African American male.

        15.      Plaintiff was hired to work at Defendant Great Date through a temporary service,

on or about August 9, 2017, as an assembler at$ I 3.25 per hour.

        16.      Plaintiff was promoted to a fu 11 ti me, regular employee, and soon moved up to the

position of welder and painter at the rate of $ 18 .7 5 per hour.

        17.      On or about August 22, 2020 , at 1:40 a.m., Plaintiff and another employee had an

altercation when a white employee, J.J ., call Plaintiff a queer.


                                                    3
               Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 4 of 8




        18.        Later that afternoon , Pl aintiff call ed .T.J. a queer.

        19.        J.J. said to Plaintiff, "What did you call me?"

        20 .       Plaintiff said "Queer, didn ' t you ca ll me one earlier?"

        21.        J.J. said to Plaintiff, " So, I don ' t give a damn," and Plaintiff proceeded to walk out

the door.

        22.        As Plaintiff was walking out the door, J.J . got in front of Plaintiff and said, "Don't

you ever call me that again, you f-!'**ing Nigger. "

        23.        Then LT. punched Plaintiff in Plainti ff's stomach.

        24.        Plaintiff never threw a punch at LT.

        25.        Plaintiff told J.J. , "Don' t ever call me a Nigger again," and walked away.

        26.        Plaintiff realized that LT. punched him so he walked back and sa id , "Don ' t ever put

your hands on me again. "

        27.        J.J. tried to get Plaintiff to come out and fight.

        28.        A supervisor got between LJ. and Plaintiff, as J.J. was getting ready to swing at

Plaintiff again.

        29.        The plant foreman took J.J. home as J.J. lived with the plant foreman , Mike Gann.

        30.        After that the foreman, Mike Gann , returned and asked Plaintiff what happened.

        31.        After telling Mike Gann what happened, Plaintiff wrote a statement.

        32 .       Plainti ff knew something was going to happen to him because Mike Gann and J.J.

lived together.

        33 .       Two weeks before Plaintiff and J.J. ' s altercation, J.J. had an incident with a black

woman, Alexis, who J.J . called a Nigger.




                                                         4
               Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 5 of 8




        34.       Plaintiff's supervisor, Eric Hoffman , called the supervisor to pick up J.J. after J.J. 's

incident with Alexis.

        35.       Plaintiff got off work at 5:00 a.m. on August 23 , 2019, and returned to work at 5:00

p.m. that day.

        36.       At 7:10 p.m., on August 23 , 20 19, Plaintiff told his supervisor, Eric Hoffman, that

he didn ' t feel comfortable at work because the guy that assaulted him lives with the plant foreman,

and the plant foreman took him home and two weeks before that he picked him up after he called

Alexis a Nigger.

        37.       Plaintiff told Eric Hoffman he wanted to talk to human resources so he could talk

to corporate; ten minutes later, Plaintiff got the sticky note.

        38 .      At 7:20 p.m., on August 23 , 2019 , Plaintiff was called to the office and told he was

fired by a supervisor, Scott Meriack, who handed him a sticky note and told Plaintiff to leave

immediately.

        39.       Scott Meriack told Plaintiff that this was so messed up, you shouldn't be the one

getting fired.

                                               COUNT II
                                   (Arkansas Civil Rights Act of 1993)

        40.       Plaintiff incorporates herein by reference all preceding paragraphs of this First

Amended Complaint as if fully set forth herein.

        4 1.      Plaintiff alleges a pend ent state cause of action pursuant to the Arkansas Civil

Rights Act of 1993 , § 16-123-107, et sec.

        42.       Arkansas Code Annotated 16-123-107(a) provides :

        (a) The right of an otherwise qualified person to be free from discrimination
        because of race, religion, national origin , gender, or the presence of any sensory,



                                                      5
               Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 6 of 8




         mental, or physical disability is recogni zed as and declared to be a civil right. This
         right shall include, but not be limited to :

                    (1)    The right to obtain      and   hold employment without
                           discrimination;

         43.        Arkansas Code Annotated 16-123-107(c)(l)(A) provides:

         (c)(l)(A) Any individual who is injured by employment discrimination by an
         employer in violation of subdivision (a)(l) of this section shall have a civil action
         against the employer only in a court of competent jurisdiction, which may issue an
         order prohibiting the discriminatory practices and provide affirmative relief from
         the effects of the practices, and award back pay, interest on back pay, and , in the
         discretion of the court, the cost of litigation and a reasonable attorney's fee.

         44.        Arkansas Code Annotated 16-123-107(2)(A) provides:

         (2)(A) In addition to the remedies under subdivision (c)(l)(A) of this section , any
         individual who is injured by intentional di scrimination by an employer in violation
         of subdivision (a)(l) of this section shall be entitled to recover compensatory
         damages and punitive damages .

         45.        Plaintiff seeks to recover compensatory and punitive damages to the extent allowed

by law, and in the discretion of the Court, to recover the cost of litigation and a reasonable

attorney ' s fee.

         WHEREFORE, Plaintiff prays the Court cause service to issue upon Defendant in this

matter, and advance this case on the docket, order a speedy hearing, and on such hearing to this

Court that it:

         Enter a declaratory judgment declaring that the practices complained of herein are unlawful

and violative of Title VII and 42 U.S.C. § 1981 ;

         Grant a judgment against Defendant as follows:

         Award Plaintiff compensatory damages and punitive damages in the amount of more than

is required for federal diversity jurisdiction;




                                                    6
          Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 7 of 8




       Award Plainti ff hi s costs and di sburse ments incurred in bringing this action , including a

reasonable attorney fe e and prejudgment expenses and costs as provided by law; and

       Grant such other and further relief as is equitable and just.

                                                      Respectfully submitted,

                                                      LARRY J. STEELE PLC


                                              By:    _f__~
                                                     ~~ ST
                                                                       Q. ,;;,J,tvu
                                                                      LE (78146)
                                                      P.O. B x 561
                                                      225 West Elm Street
                                                      Walnut Ridge, AR 72476-0561
                                                      (870) 886-5840
                                                      (870) 886-5873 fax
                                                      email: steelelaw7622@sbcglobal.net
                                                      Attorney for Plaintiff, Devante Doughty


PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                                                 7
                   Case 3:20-cv-00365-LPR Document 2 Filed 11/13/20 Page 8 of 8


                                     U.S. EQUAL EMPLOYM ENT OPPORTUNITY COMMISSION

                                              DISMISSA L A ND NOTICE OF RIGHTS
To   Devante I. Doughty                                                                      From       Little Rock Area Office
     421 Calion St.                                                                                     820 Louisiana
     Jonesboro, AR 72401                                                                                Suite 200
                                                                                                        Little Rock , AR 72201



     D                  011 behalf of person s uggnavod wh se rJenrrly rs
                        CONFIDENTIAL /2 9 CFR §1 60 1 7(o))
EEOC Char ge No                             EE OC Rep rese tat ve                                                                         Tele phone No

                                            Matild a S. L o u vrin g,
493-2019 -02192                             Invest igator                                                                                 (501) 324-5535
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
     0       Th e facts alleged in the charge !ail lo st ate a cla im un der any of the statutes enforced by the EEOC .

     0       Your allegation s did not in vol ve   c1   d1sa b1l1l y as dRfnlt> (i b: th"' American!:' 1/\/ th Di<::2t,;'i!!e s .A.,:!.

     D       Th e Respondent empl oy s less tha n the req uired numbe r of employees or Is not otherwise covered by \he statutes

     D       Your ch arg e was no\ time ly rled wIlh EEOC In other words you wal ed too long att er the dal e(s) of the al eged
             discrimInallon lo file your ch arge
     []]     The EE OC issu es lh e foll owi ng dete rm1na11on Base d upon IIs invesl1gation . lhe EEOC is unable lo conclude that the
             in!orrnation obtain ed establi shes v1olatI ons of th e sta tutes This does not certify that th e respondent is in compliance with
             the statutes No f nd1ng Is made as lo any other issues thal m ght be consl rued as having been ra ised by this charge
     0       The EEOC has adopted l11e findings ol the sta te or local fair employ men t practices agency th at invesligaled this charge

     0       Other (lmef/y state)



                                                            · NOTICE OF S UIT RIGHTS·
                                                   (See t//e aua,r,onal ,11f m1at1011 O({iJched to /111 · I- .

Title VII, the Ame ricans with Disabilitias Act , th e Ge n etic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act : T his wi ll be the only no tice of dtsm tssa and of your r'ghl to sue that we will send you
You m ay file a law sui t agains t the re spondent (s J un de r fe d er a law based on th s charge n fede al or state court . Your
law suit must b e filed WITHt N 90 DAYS of yo u r r ec e i p t o f this notice or you r ri ght to sue based on this charge will be
los t (The time limit fo r filing suit based on a c laim under sta te law m ay be different. )

Equal Pay Act (EPA) : EPA su;ts 1i 1ust be filed in fec t.! rai or sta te court w1tn1n 2 years (3 year L w :- fu v;o,afo:, s , d the
alleged EPA unde rp 0 ymenl T his means tha t back pay d u e for any violations that occurred more than 2 years (3 years}
before you fil e su it may not be collectible .

                                                                            n beh a f of the Comm1ssIon



                                                                                                                                          AUG 1 7 2020
                                                                                                                                                 (Da ta MD 119d)
                                                                      W il l i am A. Cash , Jr.,
                                                                      Are a O ffice Director
